DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 5-11, 14-19, 22-24 are rejected under 35 U.S.C. 102(as being anticipated by KWAK et al PG PUB 2019/0281635.
Re Claims 1, 10, 19, KWAK et al teaches a UE (a terminal device:  a processor and transceiver) selecting/determining a specific PRACH configuration (the first time-frequency resource) among one or more PRACH configurations (a plurality of time-frequency resources) depending on a network situation [0143] wherein when the channel situation is not good, the selected PRACH configuration corresponds to “preamble only”, See figure 7 (a first signal structure) [0155] for transmitting the uplink signal to a base station (a network device:  a processor and transceiver) and when the channel situation is good, the selected PRACH configuration corresponds to “preamble+data+DMRS”, See figure 8(b) (a second signal structure), wherein the UE’s channel condition is poor, uplink signal is sent corresponding to the selected PRACH configuration (the first time-frequency resource).
Re Claims 2, 11,  KWAK et al teaches when the channel condition is good, the uplink signal figure 8(b) (the second signal structure) includes DMRS (first DMRS) and data (first data) wherein the location of the DMRS is indicated via DCI by base station [0169], furthermore the selected PRACH configuration includes a time domain resource for sending the data (the first data) based on a mapping relationship between the length of preamble (first preamble) and the transmission region data (first data), See figure 9 [0172].
Re Claims 5, 14, KWAK et al teaches when the UE is in good channel state, the UE can be in connected state using “preamble+data+DMRS” (the second signal structure) and based on the the channel state may be losing uplink synchronization with the base station.
Re Claims 6, 15, KWAK et al teaches the RAN controls the UE either Idle or connected state [0140] wherein the channel condition is good, the “preamble+data+DMRS” (the second signal structure) can be configured for the uplink by the base station.
Re Claims 7, 16, 22, KWAK et al teaches in figure 7, different preambles associated with different length and signal structures whereby the UE selects a specific preamble (first preamble) for sending the uplink signal.
Re Claims 8, 17, 23, KWAK et al teaches different length preamble can correspond to “preamble-only” signal structure which are different form preambles associated with ““preamble+data+DMRS” (the second signal structure).
Re Claims 9, 18, 24, KWAK et al teaches in figure 7 (a) teaches the PRACH configuration configured with time resources (the first time-frequency resources) for sending “preamble only” signal structure and the PRACH configuration configured with time resources (the time-frequency resources) for sending data (first data) in figure 8b are inconsecutive in a time domain. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12, 13, 20, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KWAK et al PG PUB 2019/0281635 in view of Nishio et al PG PUB 2014/0169260.
Re Claims 3, 4, 12, 13, 20, 21 and 25, KWAK et al fails to explicitly teach “the first DMRS is determined based on the first preamble a correspondence between the first preamble sequence and first DRMS” and “the time domain for transmitting the first data”.  However, as KWAK et al teaches in PRACH configuration includes time resources for transmitting the preamble, DMRS and data, Nishio et al teaches in figure 7, a mapping relation between the RACH preamble resources, DMRS transmission and Path loss [0131-0138], wherein when the RACH preamble has been received on GROUP 1A, the base station determines that the terminal supports DMRS transmission and adjustment in uplink data.  Hence, by mapping the relationship between the preamble, DMRS and time resources of PRACH, the base station would have determined the DMRS is supported by the terminal based on mapping rules between the preamble and PRACH resources to perform uplink channel estimation.  One skilled in the art would have been motivated to perform the uplink channel estimation based on the correspondence between the preamble and the DMRS.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472